Citation Nr: 0917960	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-28 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
to include as secondary to medications prescribed for 
service-connected conditions.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran's active service includes periods from October 
1975 to August 1978, and from October 1978 to November 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran was scheduled for a Travel Board hearing in May 
2008; however, he failed to appear. Under the applicable 
regulation, if an appellant fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing had been withdrawn. 38 C.F.R. § 20.702 (d) 
(2008). Accordingly, this Veteran's request for a hearing is 
considered withdrawn.


FINDING OF FACT

There is no evidence of erectile dysfunction during service 
or for many years after service, and the probative value of a 
VA treatment report reflecting that the Veteran's current 
erectile dysfunction is related to his medication is 
outweighed by a VA examiner's opinion that this condition is 
most likely caused by the Veteran's nonservice-connected 
hypogonadism rather than any medication.  


CONCLUSION OF LAW

Service connection for erectile dysfunction is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The foregoing notice requirements were satisfied by a July 
2005 letter.  Importantly, that letter informed the Veteran 
of the information and evidence necessary to substantiate his 
claim of service connection for erectile dysfunction on both 
a direct basis and as secondary to service-connected 
disabilities.  In addition, following the letter, the July 
2007 Statement of the Case and October 2007 Supplemental 
Statement of the Case were issued, each of which provided the 
Veteran with an additional 60 days to submit more evidence.  
The Veteran was informed of the law and regulations governing 
the assignment of disability ratings and effective dates in 
an August 2007 letter.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
The Veteran was accorded a pertinent VA examination in 
November 2005.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a [V]eteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

Additionally, service connection may be granted for 
disability shown to be proximately due to, or the result of, 
a service-connected disorder.  See 38 C.F.R. § 3.310(a).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a non service-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  Here, the Veteran is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Analysis

The Veteran contends that his currently-shown erectile 
dysfunction is the result of medications he takes for his 
service-connected disabilities.  Specifically, he asserts 
that the Propranolol used to treat his service-connected 
posttraumatic stress disorder (PTSD) has caused his erectile 
dysfunction.  (See the August 2007 Substantive Appeal).

The service treatment records are negative for complaints or 
findings of erectile dysfunction.  Although a May 1978 
urology clinic report reflects a diagnosis of Peyronie's 
disease, the report shows that the Veteran was able to 
perform coitus.  A follow-up note dated July 1978 indicates 
that the Veteran thought his condition was improving.  
Subsequent records do not reflect further complaint or 
treatment for the condition.

The earliest evidence reflecting erectile dysfunction is an 
April 2005 VA urology consultation report.  Subsequent VA 
treatment records reflect impotence of an organic nature and 
hypogonadism (low testosterone).

A June 2005 VA treatment report indicates the Veteran's 
erectile dysfunction is "probably secondary to beta 
blocker" medication.  In this regard, the Board notes that 
VA treatment records reflect that the Veteran is prescribed 
numerous medications, including the beta blocker Propranolol.  
Although these records indicate that the medication is 
prescribed for a heart condition and high blood pressure, a 
February 2006 VA mental health clinic note reveals it has 
also been used to treat the Veteran's service-connected PTSD.  

The Veteran underwent a VA genitourinary examination in 
November 2005.  The claims file was reviewed in conjunction 
with the examination.  The examiner noted the findings of 
erectile dysfunction and hypogonadism, as well as a 
significant history of smoking.  (The claims file reflects a 
more than 25-year history of smoking).  The diagnosis was 
"erectile dysfunction, which is due to hypogonadism, 
specifically low testosterone strain level."  The examiner 
stated that "although medications can cause erectile 
dysfunction, clearly this Veteran has hypogonadism and that 
would be the most likely cause of his erectile dysfunction.  
In addition, he has a long history of smoking which can also 
cause erectile dysfunction."

An August 2007 VA treatment report reflects a physician's 
opinion that not all patients with low testosterone levels 
are impotent and that there are other causes of erectile 
dysfunction.  Importantly, however, the physician did not 
provide a specific opinion as to the etiology of the 
Veteran's erectile dysfunction, or specifically indicate a 
causal connection between any of the Veteran's medications, 
including Propranolol, and the condition.  Indeed, the doctor 
admitted that he is certified in family practice medicine and 
is not a specialist in genitourinary disorders.  

That the Veteran currently has erectile dysfunction is not in 
dispute.  Rather, the question to be resolved is whether this 
disability can be related to his periods of service, or to 
the medications he takes for his service-connected 
disabilities.  

Here, the service treatment records are absent for complaints 
or findings of erectile dysfunction.  Although post-service 
treatment records reflect a diagnosis of erectile dysfunction 
decades after separation from service, none of these records 
indicate a link between this condition and the Veteran's 
military service.  Further, while the Veteran asserts that 
his erectile dysfunction is caused by medication he takes for 
his service-connected disabilities, namely PTSD, the November 
2005 VA examiner specifically rejected any link between the 
Veteran's medications and his erectile dysfunction.  

Although the Board acknowledges the June 2005 VA treatment 
report which indicates that the Veteran's erectile 
dysfunction is probably due to his beta blocker medication, 
we find the VA examiner's opinion to be of greater probative 
value.  In this regard, we note that the United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  Among the factors 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion."  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

Here, the November 2005 VA examination report represents a 
more recent assessment of the Veteran's erectile dysfunction, 
and was provided with the specific purpose of determining the 
etiology of the condition.  Further, unlike the November 2005 
VA examination report, the June 2005 VA treatment report 
provides absolutely no rationale or basis for the 
determination that the Veteran's erectile dysfunction is 
related to beta blocker medication, including why the 
condition was attributable to this medication rather than his 
documented hypogonadism (a nonservice-connected condition) or 
significant history of smoking.  

In view of the absence of erectile dysfunction in service, or 
for years after service, and a specific medical opinion 
rejecting any link between the Veteran's medication and this 
condition, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for erectile dysfunction.  Service connection is 
not warranted, and the appeal is denied.

ORDER

Entitlement to service connection for erectile dysfunction, 
to include as secondary to medications prescribed for 
service-connected disabilities, is denied.



____________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


